 


109 HR 1296 IH: Intermodal Equipment Safety and Responsibility Act of 2005
U.S. House of Representatives
2005-03-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1296 
IN THE HOUSE OF REPRESENTATIVES 
 
March 15, 2005 
Mr. Brown of South Carolina introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To amend title 49, United States Code, relating to responsibility for intermodal equipment compliance with commercial motor vehicle safety requirements, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Intermodal Equipment Safety and Responsibility Act of 2005. 
2.FindingsThe Congress finds the following: 
(1)Promoting safety on our Nation’s highways is a national priority. The Department of Transportation has promulgated the Federal Motor Carrier Safety Regulations to further this purpose. The systematic maintenance, repair, and inspection of equipment traveling in interstate commerce are an integral part of the safety regime. 
(2)Intermodal transportation plays a significant role in expanding our Nation’s commerce. The Nation’s economy depends heavily upon the ability to transport goods via the various modes of transportation. 
(3)Motor carriers and their drivers often receive trailers, chassis, containers and other pieces of intermodal equipment to be transported in interstate commerce. Motor carriers do not, however, possess the requisite level of control or authority over this intermodal equipment to perform the systematic maintenance, repair and inspection necessary to ensure compliance with the Federal Motor Carrier Safety Regulations and to ensure the safety of our Nation’s highways. 
(4)As a result of roadside inspections, motor carriers and their drivers are cited and fined for violations of the Federal Motor Carrier Safety Regulations attributable to intermodal equipment that motor carriers and their drivers neither systematically maintain nor have the opportunity to systematically maintain. Additionally, violations of the Federal Motor Carrier Safety Regulations attributable to intermodal equipment are assigned to the motor carrier’s safety record. Congress should exercise its power to ensure that only those parties who control the equipment, thus having the opportunity and authority to systematically maintain, repair and inspect intermodal equipment, assume responsibility for the safety of that equipment as it travels in interstate commerce. 
3.DefinitionsSection 5901 of title 49, United States Code, is amended by adding at the end the following: 
 
(9)Motor carrierThe term motor carrier means a person providing motor vehicle transportation for compensation or a motor private carrier as that term is defined in chapter 131 of this title. 
(10)EquipmentThe term equipment means equipment commonly used in the road transport of intermodal freight, including trailers, chassis, containers and associated devices, and used as an instrumentality of foreign or interstate commerce. 
(11)Equipment interchange agreementThe term equipment interchange agreement means a written document executed by an equipment controller or its agent and a motor carrier which establishes the responsibilities and liabilities of both parties as they relate to the interchange of the equipment. 
(12)Equipment controllerThe term equipment controller means any party with any legal right, title, or interest in the equipment, except that a motor carrier is not an equipment controller only because of providing or arranging for any part of the intermodal transportation of the equipment. In no instance shall a motor carrier who has not been contractually delegated responsibility for systematic maintenance and repair of equipment be considered a controller of that equipment. 
(13)InterchangeThe term interchange means the act of providing equipment to a motor carrier for the purpose of transporting the equipment for loading or unloading by any party or repositioning the equipment for the benefit of the equipment controller. Such term does not mean the leasing of equipment to a motor carrier for use in the motor carrier’s over-the-road freight hauling operations. 
(14)Federal Motor Carrier Safety RegulationsThe term Federal Motor Carrier Safety Regulations means the regulations promulgated by the United States Department of Transportation governing the condition and maintenance of commercial motor vehicles as set forth in title 49 of the Code of Federal Regulations.. 
4.Jurisdiction over equipment controllersChapter 59 of title 49, United States Code, is further amended by adding at the end the following: 
 
5910.Jurisdiction over equipment controllerThe authority of the Secretary of Transportation to prescribe regulations on commercial motor vehicle safety under section 31136 shall apply to controllers of equipment that is interchanged or intended to be interchanged.. 
5.Equipment controller responsibilityChapter 59 of title 49, United States Code, is further amended by adding at the end the following: 
 
5911.Equipment inspection, repair, and maintenance 
(a)Responsibility of Equipment ControllerNotwithstanding any provision in an equipment interchange agreement to the contrary, an equipment controller shall be responsible and held liable for the systematic inspection, maintenance, and repair of equipment interchanged or intended for interchange. An equipment controller shall inspect, each time prior to offering a motor carrier agent the equipment for interchange, the equipment and provide such maintenance on, and make such repairs to, the equipment to ensure such equipment complies with all applicable Federal Motor Carrier Safety Regulations at all times. At no time shall a motor carrier agent be offered equipment that has not been inspected and repaired as necessary to comply with such regulations. 
(b)Reimbursement of motor carrierIn the event that a repair to the equipment interchanged is required while in a motor carrier’s possession in order to comply with the Federal Motor Carrier Safety Regulations, the equipment controller shall promptly reimburse the motor carrier for the actual expenses incurred and time spent by the motor carrier for the necessary repair. 
(c)Limitation on liabilityThe equipment controller shall not be liable under subsection (b) if the motor carrier’s negligence or willful misconduct caused the condition requiring repair under subsection (b).. 
6.Safety complianceChapter 59 of title 49, United States Code, is further amended by adding at the end the following: 
 
5912.Compliance with safety regulations 
(a)Equipment controller liabilityNotwithstanding any provision in an equipment interchange agreement to the contrary, the equipment controller shall be liable for all violations of the Federal Motor Carrier Safety Regulations attributable to the controller’s equipment and shall pay any applicable fines, penalties, and damages resulting from the equipment’s violation of such regulations; except that the equipment controller shall not be liable for violations of such regulations attributable to the controller’s equipment that are proximately caused by the motor carrier’s or motor carrier’s agent’s negligence or willful misconduct. 
(b)Motor carrier’s limited liabilityExcept as provided in subsection (a), a motor carrier and any motor carrier agent who receives equipment through interchange shall not be liable for any violation of the Federal Motor Carrier Safety Regulations attributable to that equipment. 
(c)Limitation on effectNo record or report of a violation of the Federal Motor Carrier Safety Regulations, whether issued by a Federal, State, or local law enforcement authority, attributable to equipment interchanged shall have any effect on a motor carrier’s overall safety rating or safety status measurement system score, as determined by the Federal Motor Carrier Safety Administration, or on a motor carrier’s agent’s driving record unless such violation was proximately caused by the motor carrier’s or motor carrier’s agent’s negligence or willful misconduct. 
(d)Procedure for records correctionsThe Secretary of Transportation shall establish, within 6 months of the date of enactment of this section, an expedited procedure to correct records or reports of violations that should not have impacted a motor carrier or a motor carrier agent under subsection (c).. 
7.Authority to inspectChapter 59 of title 49, United States Code, is further amended by adding at the end the following: 
 
5913.Authority to inspect 
(a)Entry into FacilityThe Secretary of Transportation is authorized to enter into the facility of an equipment controller to inspect and determine if equipment intended to be interchanged for use on a public highway complies with all applicable Federal Motor Carrier Safety Regulations. 
(b)Inspection and audit programThe Secretary shall establish and implement with appropriate staffing an inspection and audit program at facilities of equipment controllers to determine the compliance of equipment intended to be interchanged for use on a public highway with the Federal Motor Carrier Safety Regulations. Inspection of equipment and the equipment’s corresponding maintenance records shall take place no less than once every 3 months. 
(c)Out-of-service equipmentEquipment that fails to comply with the Federal Motor Carrier Safety Regulations during the inspection in subsection (b) shall be placed out of service and shall not be used on a public highway until such time as repairs have been completed. Repairs of equipment placed out of service shall be documented in the equipment’s corresponding maintenance records. 
(d)FinesThe Secretary may establish fines against equipment controllers for violations of section 5911.. 
8.Penalties for retaliationChapter 59 of title 49, United States Code, is further amended by adding at the end the following: 
 
5914.Penalties for retaliation 
(a)In generalAn equipment controller shall not take any action to threaten, coerce, discipline, discriminate, or otherwise retaliate against a motor carrier or motor carrier agent who requests maintenance or repair of equipment intended for interchange in order to comply with the Federal Motor Carrier Safety Regulations. 
(b)Retaliation definedFor purposes of this section, the term retaliation includes failing to provide compliant equipment within 60 minutes from the time an agent for a motor carrier that has been requested to pick up equipment arrives to pick up such equipment. 
(c)Civil penaltyAn equipment controller who violates subsection (a) shall be liable to the United States Government for a civil penalty of up to $10,000 for each violation.. 
9.Delegation of maintenance responsibilityChapter 59 of title 49, United States Code, is further amended by adding at the end the following: 
 
5915.Maintenance responsibilityAn equipment controller is prohibited from delegating its responsibility to systematically maintain and repair equipment intended for interchange to a motor carrier or motor carrier agent in an equipment interchange agreement.. 
10.Compatibility of State laws 
(a)In generalChapter 59 of title 49, United States Code, is further amended by adding at the end the following: 
 
5916.Compatibility of State laws 
(a)PreemptionExcept as provided in subsection (b) and unless authorized by another law of the United States, a law, regulation, order, or other requirement of a State, political subdivision of a State, or Indian tribe is preempted if complying with a requirement of the State, political subdivision, or tribe and a requirement of this chapter or a regulation prescribed under this chapter is not possible. 
(b)Compatible lawsA law, regulation, order, or other requirement of a State, political subdivision of a State, or Indian tribe shall remain in effect if compatible with this chapter or any regulations prescribed under this chapter but more stringent.. 
(b)Conforming amendmentThe analysis for such chapter is amended by adding at the end the following: 
 
 
5910. Jurisdiction over equipment controller 
5911. Equipment inspection, repair, and maintenance 
5912. Compliance with safety regulations 
5913. Authority to inspect 
5914. Penalties for retaliation 
5915. Maintenance responsibility 
5916. Compatibility of State laws. 
11.Implementing regulations 
(a)Federal regulationsThe Secretary of Transportation, after notice and opportunity for comment, shall issue regulations, as appropriate, implementing the provisions of this Act. The regulations shall be issued as part of the Federal Motor Carrier Safety Regulations. The implementing regulations shall include provisions to— 
(1)identify controllers of equipment interchanged or intended for interchange; 
(2)match such equipment readily to its controller through a unique identifying number; 
(3)ensure that each equipment controller maintains a system of maintenance and repair records; 
(4)evaluate equipment controllers’ compliance with the Federal Motor Carrier Safety Regulations; 
(5)prohibit equipment controllers who fail to attain satisfactory compliance with such regulations from authorizing the placement of equipment on the public highways; 
(6)consider the effect that adequate maintenance facilities may have on the resulting safe condition of equipment; 
(7)provide for a process by which motor carriers and agents may anonymously petition the Federal Motor Carrier Safety Administration to undertake an investigation of a noncompliant equipment controller; 
(8)establish administrative procedures to resolve disputes arising under this Act, including the amendments made by this Act; and 
(9)establish the inspection and audit program 5913(b) of title 49, United States Code. 
(b)DeadlinesThe regulations required under subsection (a) shall be developed pursuant to a rulemaking proceeding initiated within 120 days after the date of enactment of this Act and shall be issued not later than one year after such date of enactment. Effective on the date of enactment of this Act, and until such time as final regulations are issued, no motor carrier or motor carrier agent may be issued a citation for violations on equipment interchanged (as defined in section 5901 of title 49, United States Code) to them except by the provisions of this Act. 
12.Authorization of appropriationsThere is authorized to be appropriated $7,000,000 for each of fiscal years 2005, 2006, 2007, 2008, and 2009 to the Federal Motor Carrier Safety Administration for the establishment and implementation of the inspection program under section 5913 of title 49, United States Code. 
13.Effective dateSections 3, 4, 5, 6, 7, 8, 9, and 10 of this Act shall be effective 30 days after the date of enactment of this Act. 
 
